Citation Nr: 0127747	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.  

In October 1998 the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for a panic disorder 
and found that the veteran had submitted new and material 
evidence to reopen a previously denied claim of entitlement 
to service connection for PTSD.  The reopened claim of 
entitlement to service connection for PTSD was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia for additional development.  The case 
was subsequently returned to the Board.


FINDING OF FACT

The veteran does not currently experience PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Army 
from June 1966 to March 1969, including service in the 
Republic of Vietnam from March 1968 to March 1969.  His 
personnel records indicate that his principal duties while in 
Vietnam included radio mechanic and postal clerk.  He was not 
awarded any citations or medals indicative of combat.  The 
veteran's service medical records, which are just his service 
entrance and discharge examination reports, do not contain 
any psychiatric complaints or findings.

A claim for entitlement to service connection for psychiatric 
disability was received by VA from the veteran in July 1986.

VA outpatient records from December 1993 to January 1997 
include a January 1996 notation of a panic disorder.

The veteran was hospitalized at a VA hospital in July 1996 
with psychiatric problems.  The discharge diagnoses were 
alcohol dependence, Benzodiazepine dependence, history of 
PTSD, substance abuse mood disorder, and depression without 
suicidal ideation.

The veteran was hospitalized at a VA hospital in November 
1996 with complaints of increased panic attacks and PTSD.  
Hospital records include a diagnostic impression of PTSD.  
The discharge diagnoses were panic disorder with agoraphobia, 
history of PTSD, and history of substance induced mood 
disorder.

The veteran was given a VA psychiatric evaluation in February 
1997.  It was noted by the examiner that the veteran's claims 
file was not available for review.  The veteran said that he 
was in a combat zone and saw a lot of firefights and that he 
saw a truck loaded with dead enemy bodies.  The diagnosis was 
panic disorder with agoraphobia; and PTSD, by history from 
veteran.

A May 1997 decision of the Social Security Administration 
(SSA) granted disability benefits effective June 2, 1994.  It 
was noted that the veteran had been treated by VA and had 
been diagnosed as suffering from battle related stress 
disorder with agoraphobia and reduced ability to tolerate 
stress.  It was concluded that the medical evidence 
established that the veteran had severe degenerative joint 
disease, obesity, depression, PTSD with agoraphobia, and 
poly-substance abuse.  This decision does not cite any 
specific medical evidence to support the diagnoses.

The veteran testified at a personal hearing at the RO in 
December 1997 and at a personal hearing before the 
undersigned sitting in Washington, D.C. in July 1998 that 
while in Vietnam he was exposed to combat while on convoys, 
that he saw a truckload of dead enemy bodies that gave him 
nightmares, that his barracks was shelled, that he was 
involved in firefights, and that he went for psychiatric 
treatment in the early 1970's.

In November 1998, the RO wrote to the veteran, requesting 
additional specifics concerning his stressful experiences; 
the veteran failed to respond to the RO's letter.  Another 
letter was sent to the veteran by the RO in March 1999; the 
veteran also did not respond to that letter.  

According to an October 2000 letter from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), which was accompanied by extracts of Operational 
Reports from the 525th Military Intelligence Group, dated in 
1968, there were enemy attacks against Long Binh, the 
location provided by the veteran, during the reporting 
period.

It was noted on VA psychiatric evaluation in March 2001 that 
the claims file had been reviewed.  The examiner concluded 
after examining the veteran that the veteran did not appear 
to have PTSD.  The diagnoses were polysubstance dependence, 
continuous and severe, in remission per the veteran since 
August 2000; substance-induced mood and anxiety disorders; 
Benzodiazepine dependence, continuous; and antisocial 
personality disorder.

Relevant Law and Regulations

Service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The resolution of this issue must be considered on 
the basis of the places, types and circumstances of service 
as shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may be granted if all of 
the evidence, including that pertinent to service, 
establishes that a disease or injury that resulted in 
disability was incurred in service.  38 U.S.C.A. § 1113(b) 
(West Supp. 2001); 38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor(s).  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors may 
establish the occurrence of the claimed in-service stressor, 
in the absence of clear and convincing evidence to the 
contrary.  No further development or corroborative evidence 
will be necessary, provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Section 1154 requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).


Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals of 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist.  The VCAA also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (West Supp. 2001).  Except for provisions 
pertaining to claims to reopen based upon the submission of 
new and material evidence, which are not applicable in the 
instant case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

After having reviewed the record, the Board concludes that 
the requirements of the VCAA have been satisfied with respect 
to the issue on appeal.  The Board observes that the veteran 
was informed in the March 1997 Statement of the Case and the 
December 1997 Supplemental Statement of the Case of the 
relevant law and regulations and the type of evidence that 
could be submitted by him in support of his claim.  The case 
was then remanded by the Board in October 1998 for additional 
evidence, to include an attempt to obtain any outstanding 
treatment records, evidence corroborating the claimed 
stressors, and a psychiatric evaluation.  The veteran was 
asked in November 1998 and March 1999 for additional 
information on his in-service stressors.  Additionally, an 
April 2001 Supplemental Statement of the Case provided the 
veteran with information on the VCAA.  The veteran has been 
accorded ample opportunity to present evidence and argument 
on his own behalf.  

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
notification actions and development of the claim have been 
undertaken in a manner consistent with the requirements of 
the new law.  Accordingly, the Board will proceed to a 
decision on the merits.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

In the veteran's case, the Board finds that there is no 
current medical diagnosis of PTSD as required by regulation.  
The provisions of 38 C.F.R. § 3.304 specifically require that 
PTSD be diagnosed in accordance with 38 C.F.R. § 4.125(a) 
(2001), which in turn requires that any diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  During a VA hospitalization in November 
1996, a treatment record was prepared which included a 
diagnostic impression of PTSD, which was apparently made on 
the basis of the veteran's experiences in Vietnam.  However, 
the final hospital discharge diagnoses did not include a 
diagnosis of PTSD.  Rather, it was noted that the veteran had 
a history of PTSD, which is not the same as a diagnosis of 
PTSD.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Other evidence of record pertinent to the issue on appeal 
also refers to the veteran as merely having a history of 
PTSD, including July 1996 and February 1997 VA records.  A 
May 1997 SSA decision refers to PTSD, and specifically 
indicates that the veteran had a history of PTSD.  The 
decision notes that he had been treated by VA for battle 
related stress disorder, but no specific medical evidence is 
cited to support this conclusion.  In fact, the VA medical 
evidence closest in time to the SSA decision, the February 
1997 VA psychiatric evaluation, refers to PTSD only by way of 
noting the veteran's own self-reported history.  Finally, and 
most importantly, an examination was conducted in March 2001 
for the purpose of determining whether the veteran in fact 
met the diagnostic criteria for PTSD, and he did not.  

The salient point to be made is that the veteran has not been 
found to meet the criteria for a diagnosis of PTSD.  As noted 
above, the clear implication in the record is that, when the 
veteran was thought to have PTSD, it was because of the 
medical history reported by the veteran himself, not because 
an examiner had determined that he met the diagnostic 
criteria for PTSD.  Indeed, the oft-repeated impression that 
he had PTSD by history strongly suggests that the examiners 
were not convinced that the veteran suffered from such a 
disability.  The March 2001 examination confirmed that he did 
not have it.  Consequently, the Board finds that service 
connection is not warranted because the evidence shows that 
the veteran does not experience PTSD.  For the reasons 
enunciated above, the preponderance of the evidence is 
against the claim.  


ORDER

Service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

